DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed July 31, 2019.   Claims 1-15 have been canceled without prejudice. Claims 16-30 are pending and an action on the merits is as follows.	

Election/Restrictions
Applicants’ election of Species I in the reply filed on November 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  

Claim Objections
Claim 21 is objected to because of the following informalities:  This claim does not start with a capital letter.  See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 includes the limitation “triggering a second of the sensors when the first operating parameter assumes a predetermined trigger characteristic”.  However the term “when” renders the claim indefinite.  It is unclear whether the claim necessarily requires the limitations which follow in a situation where the first operating parameter does not assume a predetermined trigger characteristic.  For examining purposes, this limitation is interpreted as stating “triggering a second of the sensors in response to the first operating parameter assuming a predetermined trigger characteristic”.  
Claim 21 includes the limitation “second trigger characteristic and transmits a second trigger signal to the second sensor”.  However the claims do not provide proper description for a first trigger signal, as this element was introduced in claim 18.  It is unclear whether the claim requires a first trigger signal in order to have a second trigger signal.  For examining purposes, this limitation is interpreted as stating “second trigger characteristic and transmits a trigger signal to the second sensor”.  
Claims 17, 18 and 22-30 depend from claim 16 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 23-25, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Birrer et al. (US 8,464,841 B2) in view of Annen et al. (US 2014/0008152 A1).
Claim 16: Birrer et al. discloses a method for monitoring operating parameters in a passage transport installation (elevator system) having a plurality of sensors detecting different ones of the operating parameters and a signal processing device, where a first of the sensors (fork-light-barrier 2) is connected to a first monitoring unit (42) (column 7 lines 50-52) to repeatedly detect a first of the operating parameters (speed of elevator car) (column 1 lines 27-31).  A second of the sensors (acceleration sensor 31) is analyzed by a second monitoring unit (43) (column 9 lines 25-29) in response to the first operating parameter assuming a predetermined trigger characteristic (stationary state), such that a second of the operating parameters (acceleration) is detected with the second sensor and a signal reproducing the detected second operating parameter is transmitted to the signal processing device in response to the analysis such that the signal is processed to monitor the second operating parameter (column 6 lines 16-22).  This reference fails to disclose the second sensor to be triggered in response to the first operating parameter assuming the predetermined trigger characteristic.
However Annen et al. teaches a method for monitoring operating parameters in a passenger transport (elevator) installation, where components of a monitoring unit are placed in a standby mode when not needed and triggered (awakened) only when predetermined trigger characteristics are met (operating value is ascertained) (page 1 paragraph [0011]).
Given the teachings of Annen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Birrer et al. with providing the second sensor to be placed in a standby mode when not needed and triggered in response to the first operating parameter assuming the predetermined trigger characteristic.  Doing so would reduce operational energy required by the installation due to components being placed in a standby mode when not needed.
Claim 23: Birrer et al. modified by Annen et al. discloses a method for monitoring operating parameters in a passenger transport installation including a plurality of sensors detecting different ones of the operating parameters, a signal processing device, as stated above.  Therefore a device would be included to perform the method, as is recognized in the art.
Claim 24: Birrer et al. modified by Annen et al. discloses a method as stated above, where several of the sensors (31, 31, 2) are disclosed in Birrer et al. to transmit corresponding signals (S31, S32 S-51, S-52) (column 9 lines 17-20, column 7 lines 53-54).  The signals from said several of the sensors are transmitted to other sensors (detector units 431, 421) of the plurality of sensors (column 11 line 65 through column 12 line 3, column 7 lines 53-55), as can be seen from Fig. 7.
Claim 25: Birrer et al. modified by Annen et al. discloses a method as stated above, where several of the sensors transmit signals to the signal processing device (column 2 lines 52-55, column 9 lines 5-10), as shown in Fig. 1 of Birrer et al. 
Claim 27: Birrer et al. modified by Annen et al. discloses a method as stated above, where several of the sensors are disclosed in Birrer et al. to detect only one type of operating parameter (column 9 lines 11-13)
Claim 29: Birrer et al. modified by Annen et al. discloses a method as stated above, where a passenger transport installation (elevator system 1) including the device is shown in Fig. 1 of Birrer et al.
Claim 30: Birrer et al. modified by Annen et al. discloses a method as stated above, where a passenger transport installation can be equipped with the second sensor connected to a top of an elevator car, and corresponding monitoring unit of the device shown in Fig. 1 of Birrer et al.  Therefore the passenger transport installation can be retrofitted with the device, as shown in Annen et al. (page 1 paragraph [0011]).
Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Birrer et al. (US 8,464,841 B2) modified by Annen et al. (US 2014/0008152 A1) as applied to claims above, further in view of Sekine et al. (US 2015/0293799 A1).
Claims 17 and 26: Birrer et al. modified by Annen et al. discloses a method as stated above, but fails to disclose the signal processing device to transmit the processed signal to a monitoring device that is remote form the passenger transport installation.
However Sekine et al. teaches a method for monitoring in a passenger transport installation, where a signal processing device transmits processed signals to a monitoring device that is remote form the passenger transport installation (page 1 paragraph [0003]).
Given the teachings of Sekine et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Birrer et al. as modified by Annen et al. with providing the signal processing device to transmit the processed signal to a monitoring device that is remote form the passenger transport installation.  Doing so would allow “the state of the elevator [to] be monitored from a remote location” “without the dispatch of a worker to the site where the elevator is installed” as taught in Sekine et al. (page 1 paragraph [0003]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Birrer et al. (US 8,464,841 B2) modified by Annen et al. (US 2014/0008152 A1) as applied to claim 16 above, further in view of Tang et al. (US 8,532,955 B2).
Claim 18: Birrer et al. modified by Annen et al. discloses a method where the second sensor is triggered based on detected information from the first sensor, as stated above. Therefore a trigger signal is transmitted to the second sensor.  These references fail to disclose the first sensor to transmit the trigger signal directly to the second sensor.
However Tang et al. teaches a method for monitoring parameters, where a first sensor (accelerometer 131) generates and transmits a trigger signal (column 5 lines 24-28).
Given the teachings of Tang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Birrer et al. as modified by Annen et al. with providing the first sensor to generate and transmit the trigger signal directly to the second sensor.  Doing so would reduce processing requirements from the signal processing device since “the functions of trigger event generator are not performed within the processing [device]” as taught in Tang et al. (column 5 lines 25-28).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Birrer et al. (US 8,464,841 B2) modified by Annen et al. (US 2014/0008152 A1) as applied to claim 16 above, further in view of Herkel et al. (US 9,376,289 B2).
Claim 21: Birrer et al. modified by Annen et al. discloses a method where the second sensor is placed in a standby mode when not needed and triggered in response to the first operating parameter assuming the predetermined trigger characteristic, as stated above.  The second sensor then is triggered as soon as the first operating parameter assumes the predetermined first trigger characteristic and the second sensor repeatedly detects the second operating parameter and transmits the signal reproducing the detected second operating parameter to the signal processing device in response to the triggering, as shown in Birrer et al. (column 6 lines 16-22).  These references fail to disclose the trigger characteristic to be a first trigger characteristic, and the second sensor to operate until the first operating parameter detected by the first sensor assumes a predetermined second trigger characteristic and transmits a trigger signal to the second sensor.
However Herkel et al. teaches a method wherein when a first sensor (switch 109) detects a first operating parameter as a first trigger characteristic (change of state of switch), a control power supply (102) is triggered (powered on) a first time, and operates until the first operating parameter assumes a predetermined second trigger characteristic (inactive state for a predetermined amount of time) and transmits a trigger signal indicating a sleep mode to the control power supply to enter a sleep mode (column 2 lines 48-61).
Given the teachings of Herkel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Birrer et al. as modified by Annen et al. with providing the trigger characteristic to be a first trigger characteristic, and the second sensor to operate until the first operating parameter detected by the first sensor assumes a predetermined second trigger characteristic corresponding to being inactive, and transmits a trigger signal to the second sensor allowing the second sensor to enter the sleep mode.  Doing so would allow “power use by the system [to] be reduced while still maintaining communication with remote portions of the system” as taught in Herkel et al. (column 2 lines 64-67).
Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Birrer et al. (US 8,464,841 B2) modified by Annen et al. (US 2014/0008152 A1) as applied to claims above, further in view of Fauconnet et al. (US 10,266,372 B2).
Claims 22 and 28: Birrer et al. modified by Annen et al. discloses a method and device as stated above, where Birrer et al. disclose the first sensors to repeatedly detect an associated one of the operating parameters over a period of time (column 10 lines 43-49).  These references fail to disclose a trigger characteristic for use as the predetermined trigger characteristic in a subsequent detection of the associated one operating parameter to be determined.
However Fauconnet et al. teaches a method and device where a trigger characteristic (second threshold) is determined for use as a predetermined trigger characteristic in a subsequent detection of an operating parameter after a first threshold is exceeded (column 1 lines 59-65).
Given the teachings of Fauconnet et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed in Birrer et al. as modified by Annen et al. with providing a trigger characteristic for use as the predetermined trigger characteristic in a subsequent detection of the associated one operating parameter to be determined.  Doing so would decrease the number of falsely detected faults when an elevator car moves slightly due to passengers entering or leaving the elevator car. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             December 17, 2022